DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5 and 8 is objected to because of the following informalities:  
Regarding claim 1, the recitation of “a light beam” in line 10 refers to a previously recited limitation.
Regarding claim 5, the recitation of “a sealed enclosure” in line 2 refers to a previously recited limitation.
Regarding claim 8, the recitations of “a sealed enclosure” in lines 15 and 17 refer to a previously recited limitation.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 13 of U.S. Patent No. 11,064,086. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8 and 13 of US Patent ‘086 contain all the limitations of claim 1:
Present Application
U.S. Patent ‘086
1. A laser printhead assembly for a laser printhead, the laser printhead assembly comprising: 
     a laser containment door; and 
     a laser containment housing that is configured to form a sealed enclosure with a label support of a rewriteable label, 
     wherein the sealed enclosure is configured to include the rewriteable label and the laser printhead, 
     wherein the laser containment door, in a laser-enabled position, is configured to permit the laser printhead, via a light beam, to modify the rewriteable label, and 
     wherein the laser containment door, in a laser-disabled position, is configured to prevent a light beam from escaping the laser containment housing.


8. A label modification system, comprising: 
     a placement device; 
     a laser printhead assembly that includes a laser printhead; and 
     a controller configured to: 
     determine a physical configuration of a rewriteable label, wherein content is modifiable on the rewriteable label using the laser printhead; 
     select a laser containment structure that is associated with the physical configuration, 
     wherein the laser containment structure is one of a plurality of laser containment structures that are accessible to a placement device; 
     cause the placement device to position the laser containment structure in association with a label support fitting of the rewriteable label; 
     verify that a sealed enclosure, that includes the rewriteable label and the laser printhead, is formed by the containment structure and the label support fitting; and 
     perform an action associated with the laser printhead modifying content on the rewriteable label.
13. The label modification system of claim 8, wherein the laser printhead assembly includes a laser printhead door, and the controller, when performing the action, is configured to: 
     cause the laser printhead assembly to place the laser printhead door into an open position, 
     cause the laser printhead to modify the rewriteable label, and 
     cause, after the laser printhead modifies content of the rewriteable label, the laser printhead assembly to place the laser printhead door into a laser-disabled position.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehira et al. (US 2017/0001459 A1) in view of Bier et al. (US 2013/0314488 A1).
Uehira et al. teach the following claimed limitations:
Regarding claim 1, a laser printhead assembly for a laser printhead (light irradiation apparatus 600; FIG. 15; laser light emitted from the light source unit 11; [0046]), the laser printhead assembly comprising: 
a laser containment door (shutter 21; FIG. 15; [0204]); and 
a laser containment housing (casing 15; FIG. 15), 
wherein the laser containment door, in a laser-enabled position, is configured to permit the laser printhead, via a light beam, to modify a rewriteable label (when shutter 21 is open, light transmits through exit window 15w onto reversible thermal recording medium RM; FIG. 15), and 
wherein the laser containment door, in a laser-disabled position, is configured to prevent the light beam from escaping the laser containment housing (when the shutter 21 is closed, light is blocked; [0207]; FIG. 15).
Regarding claim 3, the laser containment door is situated between the opening and the laser-side end (shutter 21 is situated between the top where the laser is situated and the bottom where the medium RM is situated; FIG. 15), the medium RM being at the opening.
Regarding claim 8, a label modification unit (unit using the light irradiation apparatus 600 to record on the reversible thermal recording medium RM; FIG. 15) comprising: 
a laser printhead assembly (light irradiation apparatus 600; FIG. 15; laser light emitted from the light source unit 11; [0046]) that is configured to modify, via a light beam, a rewriteable label (light transmits through exit window 15w onto reversible thermal recording medium RM; FIG. 15); and
a laser containment housing (casing 15; FIG. 15) comprising a laser containment door that is between a laser-side and a label-side (shutter 21; FIG. 15; [0204]). 
Regarding claim 9, a light beam passageway that is configured to be opened or closed by the laser containment door (when the shutter 21 is closed, light is blocked; [0207]; FIG. 15).
Regarding claim 10, the laser containment door is a hinged door (swing shutter; [0207]).
Regarding claim 11, the laser containment door is a sliding door (slide shutter; [0207]) that is capable of being configured to be:
slidably removed from the light beam passageway to open the light beam passageway to permit the light beam to modify the rewriteable label (slide shutter capable of being open), or
slidably placed into the light beam passageway to close the light beam passageway (slide shutter capable of being closed).
Uehira et al. do not teach the following claimed limitations:
Further regarding claim 1, the laser containment housing is configured to form a sealed enclosure with a label support.
Regarding claim 2, the laser containment housing comprises: 
a laser containment structure that includes an opening that is configured to fit a label support fitting of the label support; and 
a laser-side end that is opposite the opening.
Regarding claim 4, the laser containment structure includes a flexible seal element that is configured in association with the opening to engage the label support to form the sealed enclosure.
Regarding claim 5, the laser containment door is configured to be locked in the laser-disabled position unless the sealed enclosure is formed with a label support fitting of the label support.
Further regarding claim 8, the rewriteable label is mounted to a label support; 
the laser containment housing, further comprising: 
a label-side end that includes an opening, 
wherein the opening is configured to match a label support fitting of the label support; 
a laser-side end that is opposite the label-side end, 
wherein the laser printhead assembly is positioned at the laser-side end; and 
wherein, based on whether a sealed enclosure is formed between the laser containment housing and the label support fitting, the laser containment door is configured to: 
enable the light beam to pass through the opening to modify the rewriteable label when the sealed enclosure is formed, or 
prevent the light beam from escaping the laser containment housing when the sealed enclosure is not formed.
Further regarding claim 9, the laser containment door is prevented from opening the light beam passageway unless the laser containment housing has formed the sealed enclosure.
Bier et al. teach the following claimed limitations:
Further regarding claim 1, the laser containment housing is configured to form a sealed enclosure with a label support (two supporting surfaces 30, 32 are disposed on the turntable 24, each having a depression 34 for accommodation of a set of marking tags; FIGs. 1-4; housing 12 being a sealed enclosure) for the purpose of preventing the laser light from escaping and preventing dust from entering.
Further regarding claim 2, the laser containment housing comprises: 
a laser containment structure (covering hood 16; FIGs. 1-4) that includes an opening (bottom opening of covering hood 16; FIGs. 1-4) that is configured to fit a label support fitting of the label support (side of the turntable 24; FIGs. 2-4) for the purpose of containing the laser light; and 
a laser-side end that is opposite the opening (top side of covering hood 16; FIGs. 1-4) for the purpose of positioning the laser light to irradiate the label.
Further regarding claim 4, the laser containment structure includes a flexible seal element that is configured in association with the opening to engage the label support to form the sealed enclosure (lower edge 44 of wall; FIGs. 2-4; the wall is a thin sheet with flexibility) for the purpose of containing the laser light.
Regarding claim 5, the laser containment door is configured to be locked in the laser-disabled position unless the sealed enclosure is formed with a label support fitting of the label support (side of the turntable 24; FIGs. 2-4) for the purpose of containing the laser light, the shutter capable of being closed unless the sealed enclosure is formed.
Further regarding claim 8, the rewriteable label is mounted to a label support (two supporting surfaces 30, 32 are disposed on the turntable 24, each having a depression 34 for accommodation of a set of marking tags; FIGs. 1-4) for the purpose of preventing the laser light from escaping and preventing dust from entering; 
the laser containment housing, further comprising: 
a label-side end that includes an opening (bottom opening of covering hood 16; FIGs. 1-4) for the purpose of receiving a label support, 
wherein the opening is configured to match a label support fitting of the label support (side of the turntable 24; FIGs. 2-4) for the purpose of containing the laser light; 
a laser-side end that is opposite the label-side end (top side of covering hood 16; FIGs. 1-4) for the purpose of positioning the laser light to irradiate the label, 
wherein the laser printhead assembly is positioned at the laser-side end (superstructure accommodates a laser inscription device at the top side of covering hood 16; FIGs. 1-4) for the purpose of positioning a laser marking source; and 
wherein, based on whether a sealed enclosure is formed between the laser containment housing and the label support fitting (two supporting surfaces 30, 32 are disposed on the turntable 24, each having a depression 34 for accommodation of a set of marking tags; FIGs. 1-4; housing 12 being a sealed enclosure) for the purpose of preventing the laser light from escaping and preventing dust from entering, the shutter is capable of being configured to: 
enable the light beam to pass through the opening to modify the rewriteable label when the sealed enclosure is formed, or 
prevent the light beam from escaping the laser containment housing when the sealed enclosure is not formed.
Further regarding claim 9, the shutter is capable of being prevented from opening the light beam passageway unless the laser containment housing has formed the sealed enclosure.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the laser containment housing is configured to form a sealed enclosure with a label support; the laser containment housing comprises: a laser containment structure that includes an opening that is configured to fit a label support fitting of the label support; a laser-side end that is opposite the opening; the laser containment structure includes a flexible seal element that is configured in association with the opening to engage the label support to form the sealed enclosure; the laser containment door is configured to be locked in the laser-disabled position unless the sealed enclosure is formed with a label support fitting of the label support; the rewriteable label is mounted to a label support; the laser containment housing, further comprising: a label-side end that includes an opening, wherein the opening is configured to match a label support fitting of the label support; a laser-side end that is opposite the label-side end, wherein the laser printhead assembly is positioned at the laser-side end; and wherein, based on whether a sealed enclosure is formed between the laser containment housing and the label support fitting, the laser containment door is configured to: enable the light beam to pass through the opening to modify the rewriteable label when the sealed enclosure is formed, or prevent the light beam from escaping the laser containment housing when the sealed enclosure is not formed, as taught by Bier et al., into Uehira et al. for the purposes of preventing the laser light from escaping and preventing dust from entering; containing the laser light; positioning the laser light to irradiate the label; receiving a label support; positioning a laser marking source.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehira et al. (US 2017/0001459 A1) as modified by Bier et al. (US 2013/0314488 A1) as applied to claim 1 above, and further in view of Hagen et al. (US 7,853,353 B1).
Uehira et al. as modified by Bier et al. do not teach the following claimed limitations:
Regarding claim 6, a latch that is attached to the laser containment housing,
wherein the latch is configured to fasten the laser containment housing to form the sealed enclosure.
Regarding claim 7, after the sealed enclosure is formed via the latch, the latch is configured to maintain the sealed enclosure unless the laser containment door is in the laser-disabled position.
Hagen et al. teach the following claimed limitations:
Further regarding claim 6, a latch that is attached to the laser containment housing (latches 46; FIG. 4) for the purpose of coupling upper and lower housing members,
wherein the latch is configured to fasten the laser containment housing to form the sealed enclosure (latches 46 couple upper and lower housing members 42 and 44 forming a sealed enclosure; FIG. 4) for the purpose of fastening two housing members to form a single housing.
Further regarding claim 7, after the sealed enclosure is formed via the latch, the latch is configured to maintain the sealed enclosure (latches couple upper and lower housing 42 and 44 maintaining the sealed enclosure; FIG. 4) for the purpose of containing the laser light, the latches capable of being locked unless the shutter is close.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a latch that is attached to the laser containment housing, wherein the latch is configured to fasten the laser containment housing to form the sealed enclosure; after the sealed enclosure is formed via the latch, the latch is configured to maintain the sealed enclosure unless the laser containment door is in the laser-disabled position, as taught by Hagen et al., into Uehira et al. as modified by Bier et al. for the purposes of coupling upper and lower housing members; fastening two housing members to form a single housing.
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claims 12-13 is the inclusion of the limitations of the label modification unit, of claim 9, that include a latch that is configured to fasten the laser containment housing to the label support to form the sealed enclosure.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 14-20 is the inclusion of the limitations of a label modification system that include a placement device; and a label modification unit, movable by the placement device, the label modification unit comprising: a laser printhead assembly; a laser containment structure that includes an opening at a label-side end of the label modification unit, wherein the opening is configured to be aligned, by the placement device, with a label support fitting associated with a rewriteable label; and a laser containment door that is between the laser containment structure and the laser printhead assembly, wherein the laser containment door is configured to maintain a laser printhead of the laser printhead assembly within a sealed enclosure.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




19 May 2022
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853